Citation Nr: 0602366	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  For the period April 12, 2002, to September 25, 2003, 
entitlement to an evaluation in excess of 10 percent for low 
back strain.

2.  For the period commencing September 26, 2003, entitlement 
to an evaluation in excess of 20 percent for low back strain.

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had a period of active duty training from May 
1941 to October 1941 and active military service from October 
1941 to November 1946, February 1952 to June 1956, and July 
1956 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA), continuing the veteran's 10 percent evaluation 
for low back strain and 20 percent evaluation for bilateral 
hearing loss.  In July 2005, the RO increased the veteran's 
evaluation for his low back strain to 20 percent, effective 
September 26, 2003.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  For the period April 12, 2002, to September 25, 2003, low 
back strain has been predominately manifested by slight 
limitation of motion and mild degenerative joint disease.

3.  For the period commencing September 26, 2003, low back 
strain has been predominately manifested by moderate range of 
motion, forward flexion limited to 60 degrees, moderate 
degenerative joint disease, and no muscle spasm.

4.  Bilateral hearing loss, when tested in May 2002, was 
manifested by no more than auditory acuity level IV hearing 
loss in the right ear and level VI in the left ear.

5.  Bilateral hearing loss, when tested in September 2004, 
was manifested by no more than auditory acuity level III 
hearing loss in the right ear and level VII in the left ear.


CONCLUSIONS OF LAW

1.  For the period April 12, 2002, to September 25, 2003, the 
criteria for an evaluation in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

2.  For the period commencing September 26, 2003, the 
criteria for an evaluation in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).

3.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in August 2001 for an increased evaluation for 
bilateral hearing loss and April 2002 for an increased 
evaluation for low back strain, both after the enactment of 
the VCAA.  

RO letters dated in March 2002 and July 2003 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The letters notified the veteran 
of his responsibility to submit evidence that showed that his 
conditions were worse or had increased in severity.  By these 
letters, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claims and they indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As a 
practical matter, the Board finds that the veteran has been 
notified of the requirements of VCAA as the February 2003 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Therefore, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Low Back Strain

An April 2002 VA outpatient medical record shows that the 
veteran had low back pain and suspected degenerative joint 
disease.

A May 2002 VA examination report for the veteran's low back 
shows that while the veteran took off his shoes, he flexed 
his back to 100 degrees.  He had mildly inappropriate 
reaction to the examiner's skin touch in the back.  When 
asked to forward flex, the veteran nearly fell over due to a 
sharp pain in the back.  His lateral flexion of the lumbar 
spine was to 30 degrees and his rotation was to 30 degrees, 
but the veteran reported that when he rotated to 30 degrees, 
he had pain in both sides.  Deep tendon reflexes at the 
ankles and at the right knee were normal and reflexes at the 
left knee were too painful for the examiner to percuss.  
Straight leg raising was to 100 degrees on both sides at 
which point the hamstring tightened but he did not report 
back pain on this maneuver.  With resistance, the veteran 
could not go beyond the first flexion because with 10 pounds 
of weight in his hands, he almost fell over with sharp pain 
during forward flexion.  X-rays of the back showed mild 
scoliosis and mild degenerative joint disease.  The examiner 
noted that the veteran's spaces were okay and except for the 
inability to do a left knee jerk, he showed no evidence of a 
disc problem.  The mild scoliosis was not significant and the 
mild degenerative joint disease was out of proportion to the 
veteran's complaints, because his complaints were severe.  
The examiner noted that he could not find any objective 
evidence to substantiate the severity of the veteran's 
complaints; however, the mild degenerative joint disease 
could result in reasonable low back discomfort, but not what 
the veteran reported.  The diagnoses were mild scoliosis that 
was not significant, and mild degenerative joint disease.

An August 2002 X-ray of the lumbar spine by a private 
physician, J.H., M.D., shows that the veteran had multi-level 
significant degenerative disc changes and mild scoliosis.

In August 2004, the veteran underwent a VA examination for 
the spine.  He reported that he had a daily pain when he bent 
the wrong way and had worsened as he aged.  He reported 
occasional cramping to his legs, but denied any other type of 
radiating pain.  He also reported weakness in this back.  He 
denied stiffness or locking of his back and denied edema or 
paresthesias of the lower extremities.  He did report that he 
had fallen in the past, but was unable to quantify how many 
times.  He gave no history of flares of back pain requiring 
hospitalization or the seeking of emergency medical care.  
His pain was precipitated by mowing, raking, or any type of 
quick movement.  The examiner noted that lumbosacral films 
from 2002 showed degenerative disc disease multiple levels 
with mild scoliosis.  The veteran denied any changes in 
bladder or bowel functioning or symptoms of saddle 
anesthesia.  He was wearing a back brace at the time of the 
examination, which he stated was a tremendous help.  Physical 
examination revealed no swelling or spasm in the posterior 
back.  The spinous processes and paravertebral muscles were 
nontender to palpation.  Gait was with a slightly forward 
stoop and slightly unsteady.  Range of motion testing of the 
lumbar spine revealed forward flexion  to 60 degrees, 
extension to 15 degrees, lateral extension to 15 degrees 
bilaterally, and rotation to 20 degrees bilaterally.  All 
motion was with a positive loss of balance and the veteran 
stumbled with each activity.  He had a positive Romberg, 
which tested his balance.  He was unable to heel walk, toe 
walk, or tandem walk due to issues of balance.  He attempted 
to squat and fell on the floor.  Straight leg raises were to 
60 out of 90 degrees bilaterally without pain.  Muscle 
strength was normal bilaterally including the quads.  Deep 
tendon reflexes and pedal pulses were normal and equal to the 
bilateral lower extremities.  He had full sensation of the 
bilateral lower extremities, brisk capillary refill, and 
positive toe proprioception.  With stress testing, the 
examiner deferred repetitive forward flexions because the 
veteran had pronounced problems with balance.  X-rays of the 
lumbosacral spine showed disk joint space narrowing at T12 to 
L1, L2 to L3, L4 to L5, and L5 to S1 with mild scoliosis and 
hypertrophic changes.  The diagnosis was moderate 
degenerative joint disease of the lumbosacral spine.

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).

Lumbosacral Strain

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility 
on forced motion
40
With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position
20
With characteristic pain on motion
10
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).


5292 Spine, limitation of motion of, lumbar:
Severe
40
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003). 

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
Rating
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

   

38 C.F.R. § 4.71, Plate V (2005).

After review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for the veteran's low 
back strain for the period April 12, 2002, to September 25, 
2003, and an evaluation in excess of 20 percent for the 
veteran's low back strain for the period commencing September 
26, 2003, is not warranted.

The diagnostic criteria for intervertebral disc syndrome 
under either the old or the revised criteria are 
inapplicable, as the veteran is not shown to have disc 
pathology.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Using the rating criteria in effect prior to September 26, 
2003 for limitation of motion of the lumbar spine and 
lumbosacral strain, the veteran's low back strain does not 
warrant an evaluation in excess of 10 percent.  As such, the 
Board notes that a higher evaluation would require moderate 
limitation of motion of the lumbar spine, muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003).  As noted above, during 
the veteran's May 2002 VA examination, his range of motion in 
forward flexion was to 100 degrees and his range of motion in 
lateral flexion and rotation was normal although he did have 
some pain on rotation.  The Board finds that the veteran's 
limitation of motion as noted above is not moderate according 
to the rating criteria because he was noted to have a full 
range of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  In addition, he was not found 
to have the symptoms that would allow a 20 percent evaluation 
for lumbosacral strain as noted above and found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Regarding the period commencing September 26, 2003, the Board 
finds that an evaluation in excess of 20 percent for the 
veteran's low back strain is not warranted.  As such, 
utilizing the rating criteria in effect prior to September 
26, 2003, the veteran's range of motion of the lumbar spine 
is not deemed severe under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003), as he was found to have forward flexion to 60 
degrees, extension to 15 degrees, lateral flexion to 15 
degrees bilaterally, and rotation to 20 degrees bilaterally.  
Although, the examiner noted that the veteran had a severe 
problem with balance, the examiner did not attribute the 
veteran's lack of balance to his low back strain.  In 
addition, using the amended rating criteria, effective 
September 26, 2003, the Board notes that the veteran's 
forward flexion of the lumbar spine, as noted in the August 
2004 VA examination report, is not limited to 30 degrees or 
less, and he does not have favorable ankylosis of the entire 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005).  Therefore, he does not meet the criteria for an 
evaluation in excess of 20 percent using the rating criteria 
in effect prior to September 26, 2003 or using the amended 
rating criteria for disabilities of the spine.



Bilateral Hearing Loss

An April 2002 VA outpatient medical record shows that the 
veteran received treatment for his bilateral hearing loss.  
The audiogram results were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
55
--
70
--
LEFT
55
65
--
80
--

Speech discrimination testing produced a score of 78 percent 
for the right ear and 76 percent for the left ear.  The 
diagnosis was moderate to severe mixed hearing loss of the 
left ear and mild to severe sensorineural hearing loss of the 
right ear.  Word recognition ability in quiet was fair 
bilaterally.  As there was no puretone threshold for the 3000 
Hz frequency, an average was not obtained.

In May 2002, the veteran underwent an audiologic VA 
examination.  Audiogram results were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
55
70
75
63
LEFT
60
70
90
85
76

Speech discrimination testing produced a score of 82 percent 
for the right ear and 76 percent for the left ear.  The 
diagnosis was mild sloping to severe sensorineural hearing 
loss of the right ear and moderately severe to profound 
sensorineural hearing loss of the left ear.



In September 2004, the veteran underwent an audiologic VA 
examination.  Audiogram results were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
55
60
70
59
LEFT
70
75
95
90
83

Speech discrimination testing produced a score of 84 percent 
for the right and left ears.  The diagnosis was mixed severe 
hearing loss of the left ear and moderately severe 
sensorineural hearing loss of the right ear.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2005).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  




Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIa
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  In the 
instance when the pure tone thresholds are 30 decibels or 
less at 1000 Hz and 70 decibels or more at 2000 Hz, that 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).  

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the present case, the Board notes that the veteran's 
hearing loss disability in the left ear identifies with the 
first exceptional pattern of hearing impairment; therefore, 
Table VIa was used to evaluate the veteran's hearing loss for 
the left ear.

According to the medical evidence of record, the veteran is 
not entitled to an evaluation in excess of 20 percent for his 
bilateral hearing loss.  The Board must point out that the 
measurement for hearing loss is based on a mechanical 
application of the data to the tables provided above.  The 
Board notes that the results of the April 2002 VA outpatient 
audiogram did not include pure tone thresholds for 3000 Hz.  
Therefore, this audiogram is not adequate for rating 
purposes.  The May 2002 VA audiogram results are equivalent 
to a numeric designation of IV for the right ear and VI for 
the left ear using Table VIa, because the puretone thresholds 
were 55 decibels or greater for all four frequencies in the 
left ear.  An evaluation in excess of 20 percent is not 
warranted when these values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  The September 
2004 VA audiogram results are equivalent to a numeric 
designation of III for the right ear and VII for the left ear 
using Table VIa for the left ear.  An evaluation in excess of 
20 percent is also not warranted when these values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).  In conclusion, the veteran's bilateral hearing loss 
disability does not meet the criteria for an evaluation in 
excess of 20 percent.


ORDER

1.  For the period April 12, 2002, to September 25, 2003, 
entitlement to an evaluation in excess of 10 percent for low 
back strain is denied.

2.  For the period commencing September 26, 2003, entitlement 
to an evaluation in excess of 20 percent for low back strain 
is denied.

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


